Citation Nr: 1622713	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-18 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (claimed as anxiety, depression, and problems with concentration).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the case now resides with the RO in St. Louis, Missouri.

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System.

The issues of service connection for headaches and a low back disorder are addressed in the REMAND that follows the ORDER section of the decision below.


FINDING OF FACT

An acquired psychiatric disorder has not been present at any time during the pendency of the claim.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter mailed by the RO in October 2009, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim. In this regard, his service treatment records and available and identified post-service treatment records were obtained.  The Veteran has not identified any additional outstanding, existing evidence that could be obtained to substantiate this claim; the Board is also unaware of any such evidence.

The Board also acknowledges that the Veteran was not afforded a VA examination in response to his claim for service connection for an acquired psychiatric disorder.  The Board finds, however, that an examination is not necessary to decide this claim.  As discussed in greater detail below, there is no competent and credible evidence of record indicating that the Veteran has had the claimed disorder during the period of the claim or that a psychiatric disorder was incurred during service. Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim, and no VA medical examination or opinion is warranted.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychoses to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

 "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran claims service connection is warranted for an acquired psychiatric disorder due to service.

Review of the Veteran's service treatment records shows no reported symptomatology or findings pertinent to a psychiatric disorder.  The Veteran's February 1980 discharge psychiatric evaluation was normal.  He denied ever having depression, excessive worry, nervous trouble, frequent trouble sleeping, or loss of memory on the associated February 1980 separation report of medical history.

Post-service VA treatment records dated from February 2008 document the Veteran's report of having occasional dreams, headaches, difficulty concentrating, and feeling "slow" after he sustained head injuries due to a work-related physical assault.  A June 2009 mental health consultation record notes that the Veteran had no past psychiatric history; the mini mental status examination revealed a diagnosis of rule out post concussive syndrome.  An October 2009 traumatic brain injury clinic record notes the Veteran's report of psychiatric and cognitive symptomatology.  The examiner determined that the Veteran suffered a traumatic brain injury/concussion due to the work-related assault and concluded that the Veteran's mental health symptoms appeared to be directly related to the February 2008 incident.  Subsequent VA records are negative for any pertinent symptomatology or diagnoses.

Review of the evidence, to include the service treatment records, the Veteran's statements, and the post-service medical records, fails to show that the Veteran has a current diagnosis of an acquired psychiatric disorder for which service connected can be awarded.  As previously noted, his service treatment records are entirely  negative for evidence of a psychiatric diagnosis during service, and the post-service medical evidence does not show that a psychiatric disorder has been present at any during the period of the claim.  His post-service reported symptomatology, to include poor concentration and nightmares, has been attributed to a work-related traumatic brain injury and not to a diagnosed psychiatric disorder.  As there is no competent evidence of a present disability, there is no basis to grant service connection in this case.

In reaching this determination, the Board has also considered the Veteran's contention that service connection for an acquired psychiatric disorder is warranted.  Notably, he has not attributed the claimed disorder to a specific in-service event or otherwise provided any statements explaining why he believes service connection is warranted in this case, despite having the opportunity to do so.  To the extent that the Veteran claims he currently has an acquired psychiatric disorder, the Board notes that he, as a layperson, is not competent to diagnose the claimed disorder.  The Board finds that there is no competent probative evidence of record documenting that the Veteran has had the claimed disorder at any time during the period of the claim. Therefore, the claim must be denied.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. 49.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.


REMAND

Additional development is needed before a decision can be reached with regards to the claims remaining on appeal.

The Veteran seeks service connection for a headaches disorder.  Post-service VA medical records reflect the Veteran's report of headaches from September 2002 and show a current diagnosis of chronic headaches.  While the service treatment records are negative for evidence of headaches, he claims to have had migraine headaches since service.  He also reported at that time of his initial treatment in September 2002 that he previously experienced migraines, which indicates an even earlier onset for his headache symptomatology.  The Veteran is competent to report experiencing headaches since service, and given that he has a current headache diagnosis, he must be afforded a VA examination to determine whether the claimed disorder is etiologically related to service.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).

Regarding the low back claim, the Veteran claims that his currently diagnosed degenerative disc disease of the lumbar spine was incurred in or caused by service.  A May 2013 VA examiner opined that the Veteran's degenerative disc disease of the lumbar spine was less likely than not incurred in or caused by an in-service injury, event, or illness, and highlighted that the disorder was first shown on X-rays in 2003.  However, the examiner's assessment of the onset of the disorder is flawed in light of a February 1995 private record showing radiology findings of lumbar spine degenerative disc disease.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based on inaccurate factual basis not probative).  The examiner further opined that the Veteran's single in-service back injury did not cause his current low back disorder based on the absence of subsequent treatment and the examiner's determination that his lumbar spine degenerative changes, described as minimal on a 2004 X-ray, would have been more severe twenty years after an injury.  As this additional opinion and rationale are also premised on the examiner's inaccurate review of the pertinent medical evidence and progression of the disorder, the examiner's opinion is inadequate for adjudication purposes.  Given these deficiencies with the May 2013 opinion, a remand is needed so that etiological opinion can be obtained that gives adequate consideration to all of the pertinent evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

While on remand, the RO or the Appeals Management Center (AMC) must obtain all outstanding VA and private medical evidence pertinent to the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records pertinent to the claims remaining on appeal. 

2.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of all headache disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The examiner must acknowledge and discuss the Veteran's lay statements and assume that he is a reliable historian.

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion with respect to each headache disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise related to service.

A complete rationale for all proffered opinion must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The Veteran must also be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all low back disorders present during the period of the claim.  All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the evidence, the examiner should opine whether there is a 50 percent or better probability that all low back disorder present during the period of the claim is etiologically related to the Veteran's active service, to include any pertinent symptomatology documented in the service treatment records.  In providing the requested opinions, the examiner must consider the Veteran's statements regarding the onset and progression of the claimed disorder and his pertinent symptomatology and assume that he is a reliable historian.  The examiner must also discuss and reconcile any conflicting medical evidence or opinions of record with regard to the claimed disorder.

A complete rationale for all proffered opinion must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  Undertake any additional development deemed necessary.

5. Then, readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


